Citation Nr: 0603800	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to special monthly compensation based on aid 
and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in August 1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.  The veteran filed a 
notice of disagreement in August 2003, a statement of the 
case was issued in January 2004, and he perfected his appeal 
in March 2004.


FINDING OF FACT

In January 2006 the Board received official notification that 
the veteran died in August 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a March 2003 rating decision, the RO denied an initial 
rating in excess of 20 percent for diabetes mellitus, and 
denied entitlement to special monthly compensation based on 
aid and attendance.  The veteran perfected an appeal 
concerning these issues.  Unfortunately, he died during the 
pendency of the appeal. In January 2006, the Board received a 
copy of his death certificate, indicating that he had died in 
August 2005.

As a matter of law, veterans' claims do not survive their 
deaths.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


